     Case: 1:19-cv-03857 Document #: 26 Filed: 08/14/19 Page 1 of 9 PageID #:348




                        IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

SHENZHEN HENG DE ZHI HUI TECHNOLOGY
LTD.,
      Plaintiff,                                          Case No.: 1:19-cv-03857

v.                                                        Judge Robert M. Dow, Jr.

Bhui, Worlumi, and ZFZDR,                                 Magistrate Judge Mary M. Rowland

       Defendants.

                                  FINAL JUDGMENT ORDER

        THIS CAUSE being before the Court on SHENZHEN HENG DE ZHI HUI

 TECHNOLOGY LTD’s, ("HDZH" or “Plaintiff”) against the defendants identified in the

 attached First Amended Schedule A and using the Defendant Domain Names and Online

 Marketplace Accounts (collectively, the “Defendant Internet Stores”), and HDZH having moved

 for entry of Default and Default Judgment against the defendants identified in the First Amended

 Schedule A attached hereto (collectively, the “Defaulting Defendants”);

        This Court having entered upon a showing by HDZH, a temporary restraining order and

 preliminary injunction against Defaulting Defendants which included a domain name transfer

 order and asset restraining order;

        HDZH having properly completed service of process on Defaulting Defendants, the

 combination of providing notice via electronic publication or e-mail, along with any notice that

 Defaulting Defendants received from payment processors, being notice reasonably calculated

 under all circumstances to apprise Defaulting Defendants of the pendency of the action and

 affording them the opportunity to answer and present their objections; and
    Case: 1:19-cv-03857 Document #: 26 Filed: 08/14/19 Page 2 of 9 PageID #:348




       None of the Defaulting Defendants having answered the Complaint or appeared in any

way, and the time for answering the Complaint having expired;

       THIS COURT HEREBY FINDS that it has personal jurisdiction over the Defendants

since the Defendants directly target their business activities toward consumers in the United

States, including Illinois. “In the context of cases like this one, that means a plaintiff must show

that each defendant is actually operating an interactive website that is accessible in Illinois and

that each defendant has aimed such site at Illinois by standing ready, willing and able to ship its

counterfeit goods to customers in Illinois in particular (or otherwise has some sufficient

voluntary contacts with the state).” Am. Bridal & Prom Indus. Ass’n v. P’ships &

Unincorporated Ass’ns Identified on Schedule A, 192 F.Supp.3d 924, 934 (N.D. Ill. 2016). In this

case, Plaintiff has presented screenshot evidence that each Defendant Internet Store is reaching

out to do business with Illinois residents by operating one or more commercial, interactive

Internet Stores through which Illinois residents can and do purchase products using counterfeit

versions of Plaintiff’s Trademark. See Docket No. 7 which includes screenshot evidence

confirming that each Defendant Internet Store does stand ready, willing and able to ship its

counterfeit goods to customers in Illinois bearing infringing and/or counterfeit versions of the

HDZH Trademark, U.S. Trademark Registration No. 5,265,953 (“TOYMYTOY”).

       THIS COURT FURTHER FINDS that Defaulting Defendants are liable for willful

federal trademark infringement and counterfeiting (15 U.S.C. § 1114), false designation of origin

(15 U.S.C. § 1125(a)), and violation of the Illinois Uniform Deceptive Trade Practices Act (815

ILCS § 510, et seq.).




                                                 2
     Case: 1:19-cv-03857 Document #: 26 Filed: 08/14/19 Page 3 of 9 PageID #:348




       IT IS HEREBY ORDERED that HDZH’s Motion for Entry of Default and Default

Judgment is GRANTED in its entirety, that Defaulting Defendants are deemed in default and

that this Final Judgment is entered against Defaulting Defendants.

IT IS FURTHER ORDERED that:

1.     Defaulting Defendants, their affiliates, officers, agents, servants, employees, attorneys,

       confederates, and all persons acting for, with, by, through, under, or in active concert

       with them be permanently enjoined and restrained from:

       a. using the TOMYTOY Trademark or any reproductions, counterfeit copies or

           colorable imitations thereof in any manner in connection with the distribution,

           marketing, advertising, offering for sale, or sale of any product that is not a genuine

           TOYMYTOY Product or not authorized by HDZH to be sold in connection with the

           TOYMYTOY Trademark;

       b. passing off, inducing, or enabling others to sell or pass off any product as a genuine

           TOYMYTOY Product or any other product produced by HDZH, that is not HDZH’s

           or not produced under the authorization, control or supervision of HDZH and

           approved by HDZH for sale under the TOYMYTOY Trademark;

       c. committing any acts calculated to cause consumers to believe that Defaulting

           Defendants’ products are those sold under the authorization, control or supervision of

           HDZH, or are sponsored by, approved by, or otherwise connected with HDZH;

       d. further infringing the TOYMYTOY Trademark and damaging TOYMYTOY’S

           goodwill;

       e. otherwise competing unfairly with HDZH in any manner;

       f. shipping, delivering, holding for sale, transferring or otherwise moving, storing,

           distributing, returning, or otherwise disposing of, in any manner, products or

                                                3
     Case: 1:19-cv-03857 Document #: 26 Filed: 08/14/19 Page 4 of 9 PageID #:348




          inventory not manufactured by or for HDZH, nor authorized by HDZH to be sold or

          offered for sale, and which bear any of the TOYMYTOY Trademark or any

          reproductions, counterfeit copies or colorable imitations thereof;

       g. using, linking to, transferring, selling, exercising control over, or otherwise owning

          the Online Marketplace Accounts, the Defendant Domain Names, or any other

          domain name or online marketplace account that is being used to sell or is the means

          by which Defaulting Defendants could continue to sell Counterfeit/Infringing

          Products; and

       h. operating and/or hosting websites at the Defendant Domain Names and any other

          domain names registered or operated by Defaulting Defendants that are involved with

          the distribution, marketing, advertising, offering for sale, or sale of any product

          bearing the TOYMYTOY Trademark or any reproductions, counterfeit copies or

          colorable imitations thereof that is not a genuine TOYMYTOY Product or not

          authorized by HDZH to be sold in connection with the TOYMYTOY Trademark.

2.     The domain name registries for the Defendant Domain Names, including, but not limited

       to, VeriSign, Inc., Neustar, Inc., Afilias Limited, CentralNic, Nominet, and the Public

       Interest Registry, within three (3) business days of receipt of this Order, shall, at HDZH’s

       choosing:

       a. permanently transfer the Defendant Domain Names to HDZH’s control, including

          unlocking and changing the registrar of record for the Defendant Domain Names to a

          registrar of HDZH’s selection, and the domain name registrars shall take any steps

          necessary to transfer the Defendant Domain Names to a registrar of HDZH’s

          selection; or

       b. cancel the registrations for the Defendant Domain Names and make them inactive.

                                                4
     Case: 1:19-cv-03857 Document #: 26 Filed: 08/14/19 Page 5 of 9 PageID #:348




3.     Those in privity with Defaulting Defendants and with actual notice of this Order,

       including any online marketplaces such as, social media platforms, Facebook, YouTube,

       LinkedIn, Twitter, Internet search engines such as Google, Bing and Yahoo, web hosts

       for the Defendant Domain Names, and domain name registrars, shall within three (3)

       business days of receipt of this Order:

       a. disable and cease providing services for any accounts through which Defaulting

          Defendants engage in the sale of counterfeit and infringing goods using the

          TOYMYTOY Trademark, including any accounts associated with the Defaulting

          Defendants listed on First Amended Schedule A attached hereto;

       b. disable and cease displaying any advertisements used by or associated with

          Defaulting Defendants in connection with the sale of counterfeit and infringing goods

          using the TOYMYTOY Trademark; and

       c. take all steps necessary to prevent links to the Defendant Domain Names identified

          on First Amended Schedule A from displaying in search results, including, but not

          limited to, removing links to the Defendant Domain Names from any search index.

4.     Pursuant to 15 U.S.C. § 1117(c)(2), HDZH is awarded statutory damages from each of

       the Defaulting Defendants in the amount of two hundred fifty thousand dollars

       ($250,000) for willful use of counterfeit TOYMYTOY Trademark on products sold

       through at least the Defendant Internet Stores.

5.     Amazon Payments, Inc. (“Amazon”) shall, within two (2) business days of receipt of this

       Order, permanently restrain and enjoin any accounts connected to Defaulting Defendants,

       Defaulting Defendants’ Online Marketplace Accounts or Defaulting Defendants’

       websites identified on First Amended Schedule A from transferring or disposing of any

       money or other of Defaulting Defendants’ assets.

                                                 5
     Case: 1:19-cv-03857 Document #: 26 Filed: 08/14/19 Page 6 of 9 PageID #:348




6.      All monies currently restrained in Defaulting Defendants’ financial accounts, including

        monies held by Amazon are hereby released to HDZH as partial payment of the above-

        identified damages, and Amazon is ordered to release to HDZH the amounts from

        Defaulting Defendants’ Amazon accounts within ten (10) business days of receipt of this

        Order.

7.      Until HDZH has recovered full payment of monies owed to it by any Defaulting

        Defendant, HDZH shall have the ongoing authority to serve this Order on Amazon in the

        event that any new Amazon accounts controlled or operated by Defaulting Defendants

        are identified. Upon receipt of this Order, Amazon shall within two (2) business days:

        a. Locate all accounts and funds connected to Defaulting Defendants, Defaulting

            Defendants’ Online Marketplace Accounts or Defaulting Defendants’ websites,

            including, but not limited to, any Amazon accounts;

        b. Restrain and enjoin such accounts or funds that are Asia based from transferring or

            disposing of any money or other of Defaulting Defendants’ assets; and

        c. Release all monies restrained in Defaulting Defendants’ Amazon accounts to HDZH

            as partial payment of the above-identified damages within ten (10) business days of

            receipt of this Order.

     d. Upon Plaintiff’s request, the Internet marketplace website operators and/or administrators

        for the Seller IDs shall disable and/or cease facilitating access to the Seller IDs, including

        any other alias seller identification names being used and/or controlled by Defendants to

        engage in the business of marketing, offering to sell, and/or selling goods bearing and/or

        using counterfeits and infringements of Plaintiffs TOYMYTOY Trademark.

8.      Until HDZH has recovered full payment of monies owed to it by any Defaulting

        Defendant, HDZH shall have the ongoing authority to serve this Order on any banks,

                                                  6
     Case: 1:19-cv-03857 Document #: 26 Filed: 08/14/19 Page 7 of 9 PageID #:348




       savings and loan associations, or other financial institutions (collectively, the “Financial

       Service Providers”) in the event that any new financial accounts controlled or operated by

       Defaulting Defendants are identified. Upon receipt of this Order, the Financial Service

       Providers shall within two (2) business days:

       a. Locate all accounts connected to Defaulting Defendants, Defaulting Defendants’

          Online Marketplace Accounts or Defaulting Defendants’ websites;

       b. Restrain and enjoin such accounts from receiving, transferring or disposing of any

          money or other of Defaulting Defendants’ assets; and

       c. Release all monies restrained in Defaulting Defendants’ financial accounts to HDZH

          as partial payment of the above-identified damages within ten (10) business days of

          receipt of this Order.

       d. Upon Plaintiff’s request, the Internet marketplace website operators and/or

          administrators for the Seller IDs shall disable and/or cease facilitating access to the

          Seller IDs, including any other alias seller identification names being used and/or

          controlled by Defendants to engage in the business of marketing, offering to sell,

          and/or selling goods bearing and/or using counterfeits and infringements of Plaintiff’s

          TOYMYTOY Trademark.

9.     In the event that identifies any additional online marketplace accounts, domain names or

       financial accounts owned by Defaulting Defendants, HDZH may send notice of any

       supplemental proceeding to Defaulting Defendants by e-mail at the email addresses

       identified in Exhibit 2 to the Declaration of Binquan Li and any e-mail addresses

       provided for Defaulting Defendants by third parties.




                                                7
      Case: 1:19-cv-03857 Document #: 26 Filed: 08/14/19 Page 8 of 9 PageID #:348




10.     The bond posted by Plaintiff in the amount of $10,000.00 is hereby ordered released by

        the Clerk to Plaintiff or Plaintiff’s counsel.

This is a Final Judgment.

Dated: August 14, 2019

                                                _____________________________________
                                                United States District Court Judge




                                                   8
     Case: 1:19-cv-03857 Document #: 26 Filed: 08/14/19 Page 9 of 9 PageID #:348




                           SCHEDULE A TO COMPLAINT


No. Defendants
                                    Defendants Marketplace URL


 1      Bhui
                 https://www.amazon.com/s?me=A1PZS11D2ZZI3H&marketplaceID=ATVP
                 DKIKX0DER


 2     Worlumi
                 https://www.amazon.com/s?me=A9EL0KDQ9WUCE&marketplaceID=ATV
                 PDKIKX0DER
                 https://www.amazon.com/s?me=A2KQ02UG4A9PMB&marketplaceID=AT
 3     ZFZDR
                 VPDKIKX0DER




                                         9
